 246DECISIONSOF NATIONALLABOR RELATIONS BOARDAmericanMailing CorporationandBookbinders &BinderyWorkers Union,Local 144,InternationalBrotherhood of Bookbinders,AFL-CIO,Petition-er. Case 5-RC-7726May 31, 1972DECISION ON REVIEWBY CHAIRMAN MILLER ANDMEMBERSFANNING,JENKINS,AND KENNEDYOn September 17, 1971, the Regional Director forRegion 5 issued a Decision and Direction of Electionin the above-entitled proceeding, in which he found,inter alia,that the Petitioner is a "labor organization"within the meaning of Section 2(5) of the NationalLabor Relations Act, as amended. Thereafter, inaccordancewith Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended, the Employer filed a timely requestfor review of the Regional Director's Decision on thegrounds that the Petitioner was not a qualified labororganization entitled to certification.'On October 14, 1971, the National Labor RelationsBoard, by telegraphic order, granted the Employer'srequest for review of the Regional Director's findingthat the Petitioner is a qualified labor organizationentitled to certification, otherwise denied the Requestfor Review, and stayed the election pending issuanceof the Decision on Review. Shortly thereafter, theBoard granted leave to the United States EqualEmployment Opportunity Commission,- hereinafterreferred to as the EEOC, and the InternationalBrotherhood of Bookbinders, AFL-CIO, hereinafterreferred to as the International or Petitioner'sInternational,to fileamicus curiaebriefs. Briefs wereiAt the hearing,the Employerrefused to stipulate that the Petitionerwas a labor organization within the meaning of Sec 2(5) of the ActSubsequently,in its Request for Review and its brief in support thereof, theEmployer stated that it didnot contend that the Petitioner was not a labororganization,rather, it contended,for reasons to be discussed hereinafter,that the Petitioner is not entitled to certification2The subsequent proceduralhistory of thiscase before the Board is asfollowsOn October 14, 1971, the EEOCrequested leave to file anamicus curiaebriefOn October 19, 1971, theBoard grantedthe EEOC'srequest to file anamicuscuriaebriefOn November8, 1971, the Petitioner filed a Motion for Reconsiderationof Grant ofRequest for Review OnNovember9, 1971, the Employer andPetitioner filed briefs,and the EEOCfiled anamicus curiaebriefOnNovember 11, 1971, theInternational requested leave to file anamicuscuriae brief,and the Board granted the International's request on November12, 1971On November 15, 1971, the EEOCrequested leave to file anamicus curiaebrief in opposition to the Petitioner'sMotion for Reconsidera-tion of Request for Review,and the EEOCfiled an amicuscuriaebrief inopposition to the Petitioner'sMotion for Reconsideration of Grant ofRequest forReview On November 18, 1971, the Employerfiled a brief inoppositionto the Petitioner'sMotion for Reconsideration of Grant ofRequest for Review OnNovember 22, 1971,the International filed anamicus curiaebriefFinally,on December3,1971, thePetitioner filed its reply to thethereafter submitted by the Employer, the Petitioner,the EEOC, and the International.2The Board has considered the entire record in thiscase, including the briefs,with respect to theRegional Director's determination under review, andhereby affirms his Decision.In its brief on review, the Employer argues that thePetitioner cannot be permitted to participate in aBoard election because it is inherently incapable ofmeeting its responsibilities under a certification inview of what the Employer claims to be aninstitutional bias on the part of the Internationalagainst female members and employees. In supportof this claim the Employer relies on theInternation-al'sgoverning document, the "Book of Laws," whichit introduced at the hearing.3 This book of laws, theEmployer says, establishes,inter alia,that journey-women, junior women, and female apprentices areunreasonably distinguished from journeymen, juniormen, and male apprentices; that segregated locals formales and females are permitted; that womenmembers are precluded from performing certainwork unless a journeyman is not available; and thatsexually segregated senioritylistsare provided for.The EEOC advances substantially the same argu-ment as the Employer, and further urges that theBoard is not preempted from action by the jurisdic-tion of the EEOC under Title VII of the Civil RightsAct of 1964, over unlawful employment practicesinvolving sex discrimination by a labor organization.Itcontends that the Board's refusal to assertjurisdiction would not serve the "public interest," butwould encourage "defiance of the law of the land." 4At the outset it is noted that the issue of thedisqualification of Petitioner was not raised at thehearing, but was presented for the first time in theEmployer's brief to the Regional Director. AsEmployer'sbrief, and theEmployerfileditsreplyto the International'samicus curiaebrief.3The "Book of Laws" consists of six parts the constitution, the bylaws,the general laws, the convention laws, the ceremony and ritual rules, and aspecimen agreement4Expanding on its argument that the International engages in sexdiscrimination, the Employer further contends that a certification of thePetitioner as the exclusive bargaining representative of theEmployer'semployees wouldbe contraryto the Board's decisioninIndependentMetalWorkers Union,LocalI (HughesTool Co),147 NLRB 1573,the provisionsof 42 US C sec.2000e-2(c) and (d), and20 U.S C sec.201,et seq,variousexecutive orders; and the due process clause of the fifth amendment of theUnitedStates Constitution.In its brief the EEOC further argues that the Petitioner, "as an agent ofthe International, has violated its duty of fair representation." Incommenting on the evidence introducedby the Employer, the EEOC statesthat the Employer has presented evidence which,prima facie,indicates thatthe International"retains or practices" a policy ofsex discrimination whichviolates42 U S C. sec.2000e-2(c), 29 U.S C sec 158(b)(1)(a), 29 U S.C sec.150(d), and29 U.S C sec159(a). In all other respects, the EEOC presentsessentially the same arguments as the EmployerIn view of our ultimate disposition of this case,we find it unnecessary toreach or pass upon these further contentions presentedby the Employer andthe EEOCi197 NLRB No. 33 AMERICAN MAILING CORPORATIONindicated above, the only evidence on that issue wasthebook of laws of Petitioner's International.Although the book of laws was put into the record bythe Employer at the hearing without objection, theEmployer did not then explain the purpose of thisexhibit,although specifically requested to do so.5Consequently, the Employer effectively precludedlitigationof the meaning of the book of lawsprovisions upon which it now relies, and also thequestion of whether these provisions are bindingupon the Petitioner, which is the only labor organiza-tionseekingcertificationinthisproceeding.6In these circumstances, we are unable to concludethat the record as made establishes that Petitionerhas engaged in or is required to engage in sexdiscrimination. For this reason and apart from anyother consideration, we conclude that Petitioner is5The book of laws was the Employer's Exh 2 Subsequent to itsadmission into evidence, the following colloquy occurred betweenPetition-er's counsel, Clark, and Employer's counsel, KeilerMR CLARK I would like to ask Mr Keder a question, if I mayMR KEILER, would you care to inform either the HeanngExaminer or myself as to the purpose of introducing into evidenceEmployer'sExhibitNo I and/or Employer's Exhibit No 2?MR KEILER Well,as far as the Heanng Examiner is con-cerned,informing him is a waste of timeAs far as you are concerned, you can read it in my bnefMR CLARK That is what I thought you would say247not disqualified from representing the employees inthis unit.?However, it is well established, as the RegionalDirector held, that certification of a union does notgive it a license to engage in discriminatory practices.Accordingly, any certification which may eventuateas a result of this decision is subject to revocationupon a showing that the Petitioner has not compliedwith its statutory duties relative to equal representa-tion of all employees in the unit.8This case is hereby remanded to the RegionalDirector for Region 5 for the purpose of holding anelectionpursuant to the previous Decision andDirection of Election, except that the payroll periodfor determining eligibility shall be that immediatelypreceding the date of issuance of this Decision.96Franklin Electric Co,121NLRB 143, 1467We affirm the Regional Director's finding that the Petitioner is a labororganization within the meaning of Sec 2(5) of the Act The record showsthat Petitioner is an organization in which employees participate,and thatthe Petitioner exists for the purpose of dealing with employers concerningwages,hours, and other terms and conditions of employmentAlto PlasticsManufacturing Co,136 NLRB 850, 8518United States Baking Company, Inc,165 NLRB 951, 9529The Board herebydenies the Petitioner'sMotion for Reconsiderationof Grant of Request for Review